      Case 2:13-cv-00193 Document 1129 Filed in TXSD on 10/09/18 Page 1 of 1
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 October 09, 2018
                          UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

MARC VEASEY, et al,                           §
                                              §
         Plaintiffs,                          §
VS.                                           §   CIVIL ACTION NO. 2:13-CV-193
                                              §
GREG ABBOTT, et al,                           §
                                              §
         Defendants.                          §

                           ORDER ON DEADLINE FOR
                       MOTIONS SEEKING ATTORNEYS’ FEES

        Before the Court is Private Plaintiffs’ Motion for Modification of the Deadline for

Filing Motions for Attorneys’ Fees, Expenses, and Costs (D.E. 1123). The motion was

ripe for decision on September 21, 2018. Southern District of Texas Local Rule 7. No

opposition to the motion has been filed. After due consideration, the Court GRANTS the

motion (D.E. 1123) and ORDERS that any motion for attorneys’ fees, expenses, and

costs relating to this case may be filed no later than February 28, 2019, unless

proceedings in this case are pending before any court on or after January 14, 2019, in

which case the deadline for filing any motion for attorneys’ fees, expenses, and costs

shall be adjourned until further order of the Court.

        ORDERED this 9th day of October, 2018.

                                              ___________________________________
                                              NELVA GONZALES RAMOS
                                              UNITED STATES DISTRICT JUDGE




1/1
